Title: From Benjamin Franklin to William Coleman, 12 October 1761
From: Franklin, Benjamin
To: Coleman, William


          
            Dear Sir,
            London, Oct. 12. 1761
          
          I have received your obliging Favours of July 16. and Augt. 15. for which I thank you.
          The Transit I think would not have appear’d at Philadelphia, if any body had been ready there to observe. It is so far West, that Venus was off the Sun’s Disk before he rose there. I send you Ferguson’s Book on the Subject to which I was a Subscriber, and also a large Scheme of the Transit he has since presented to me. At the next Meeting of the Society, which is in November, we shall have all the Observations laid before us, except the most remote, and I will immediately send you a Copy.
          I have not yet heard that the Books sent the Library Company by Becket, are got to Hand. Mr. Collinson sends a few, he tells me per this Ship. With the greatest Esteem, I am, Dear Friend Yours affectionately
          
            B Franklin.
          
         
          Addressed: To / William Coleman Esqr / Philadelphia
          Endorsed: London October 12th. 1761 from B. Franklin
        